Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/09/2022 has been entered. Claims 1, 3-8, and 10-13 are still pending.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Applicant argues on pages 8 and 9 with respect to claim 1 that SAITO HIROYUKI does not teach the corrected speed profile having a constant speed section and an acceleration section subsequently in succession with the constant section which examiner respectfully disagrees. Examiner wants to point out Fig. 4 where it shows a negative acceleration section immediately after a constant section b in speed profile 402. Also, the same argument applies to claim 8. However, claim 11 has contingent limitations. Examiner still believes that the limitations are taught by SAITO HIROYUKI (See below for claims 1, 8, and 11 rejection detail).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8, 3, 7, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO HIROYUKI JP2004090267A.
Regarding claim 1, SAITO HIROYUKI discloses
An apparatus (See Fig. 3) of transferring an object (recording medium P), the apparatus comprising: a servo motor (Item 25) being configured to drive a traveling part (a transport roller 4) for transferring an object along a traveling rail (a movable side guide) (See para 0037 and 0038); a servo driver (See Fig. 3, item 304) being configured to control an operation of the servo motor with adjusting a torque of the servo motor according to a load level (See para 0045, 0055-0061); an overload determination unit being configured to check a degree of overload of the servo driver (See para 0006, 0011 and 0062. An overload state denotes overload of the servo driver); and a motion controller (CPU) being configured to generate a speed signal (See para 0067 via an encoder 3-4) and a speed profile (Fig. 4 shows a speed profile) according to a transfer command (The control using the drive patterns 401 and 402 in para 0063) which a control unit (Item 301) of controlling an operation of the traveling part transmits thereto (See para 0045), the motion controller generating either a normal speed profile (Profile 401 in Fig. 4) when the servo driver is not at an overload state or a corrected speed profile (Profile 402 in Fig. 4) when the servo driver is at the overload state, and transmitting the speed signal and the speed profile to the servo driver (See para 0046, 0047, 0062, 0064, and 0080).
wherein the motion controller generates the corrected speed profile having a constant speed section and an acceleration section subsequently in succession with the constant section when the servo driver is at the overload state. (Fig. 4 shows  a constant speed in a region b and a negative acceleration subsequently in succession with region b of profile 402. See para 0046 and 0047)

Regarding claim 8, SAITO HIROYUKI discloses
 A method of controlling an apparatus of transferring an object, the method comprising: generating a speed signal to be provided from a motion controller to a servo driver according to a transfer command which a control unit of controlling an operation of a traveling part transmits; determining whether the servo driver is at an overload state; generating either a normal speed profile by the motion controller when the servo driver is not at the overload state (Profile V1 is a normal profile), or a corrected speed profile corresponding to the overload state of the motion controller when the servo driver is at the overload state; and driving a servo motor by the servo driver according to either the normal speed profile or the corrected speed profile,
wherein the motion controller generates the corrected speed profile having a constant speed section and an acceleration section subsequently in succession with the constant section when the servo driver is at the overload state. (See claim 1 rejection for detail. The bold portions are contingent limitations. It should be noted that SAITO HIROYUKI also discloses a normal speed profile (V1). Therefore, the prior art does not need to perform the bolded portion because the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met)

Regarding claim 3, SAITO HIROYUKI discloses
, wherein the motion controller generates the corrected speed profile having a preliminary acceleration section having a first acceleration rate, the constant speed section and the second acceleration section having a second acceleration rate higher than the first acceleration rate, when the servo driver is at the overload state. (See annotated Fig. below. The first acceleration rate has a negative acceleration)

    PNG
    media_image1.png
    695
    1132
    media_image1.png
    Greyscale


Regarding claim 7, SAITO HIROYUKI discloses
, wherein the overload determination unit defines the normal speed profile to a maximum value greater than a rated value of the servo driver. (See para 0047. Here high speed indicates a maximum value greater than a rated value of the servo driver)


Regarding claim 10, SAITO HIROYUKI discloses
, wherein the corrected speed profile includes a preliminary acceleration section having a first acceleration rate, the constant speed section and the acceleration section having a second acceleration rate higher than the first acceleration rate, when the servo driver is at the overload state. (See claim 3 rejection for detail)

Regarding claim 11, SAITO HIROYUKI discloses
A method of controlling an apparatus of transferring an object, the method comprising: generating a speed signal to be provided from a motion controller to a servo driver according to a transfer command which a control unit of controlling an operation of a traveling part transmits; 
determining whether the servo driver is at an overload state; 
generating either a normal speed profile by the motion controller when the servo driver is not at the overload state, or a corrected speed profile corresponding to the overload state of the motion controller when the servo driver is at the overload state; and 
driving a servo motor by the servo driver according to either the normal speed profile or the corrected speed profile (See claim 8 rejection for detail), wherein the corrected speed profile includes a first acceleration section having a first acceleration rate and a second acceleration section having a second acceleration rate higher than the first acceleration rate and being subsequently in succession with the first acceleration section when the servo driver is at the overload state. (The bold portions are contingent limitations. It should be noted that SAITO HIROYUKI also a normal speed profile (V1). Therefore, the prior art does not need to perform the bolded portion because the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met)


Regarding claim 13, SAITO HIROYUKI discloses
, wherein the normal speed profile is defined to have a maximum value greater than a rated value of the servo driver. (See claim 7 rejection for detail)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO HIROYUKI JP2004090267A in a view of SUNAGA HIDEKI JP 2004350408A.

Regarding claim 5, SAITO HIROYUKI is silent about “wherein the overload determination unit determinates whether the servo driver is at the overload state or not based on a non-operation time of the servo driver.”

Regarding claim 5, SUNAGA HIDEKI discloses wherein the overload determination unit (Item 100) determinates whether the servo driver is at the overload state or not based on a non-operation time (via a timer) of the servo driver. (See para 0053, 0056, 0057, and 0062)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the overload state based on a non-operation time as disclosed by SUNAGA HIDEKI in SAITO HIROYUKI’s teachings to prevent the electric motor being damaged by overload (See SUNUGA HIDEKI’s para 0055)

Regarding claim 6, a combination of SAITO HIROYUKI and SUNAGA HIDEKI discloses wherein the overload determination unit includes a timer being configured to measure the non-operation time of the servo driver. (See SUNAGA HIDEKI’s para 0056) 

Regarding claim 12, SAITO HIROYUKI is silent about, wherein determining whether the servo driver is at an overload state is performed based on a non-operation time of the servo driver.

Regarding claim 12, SUNAGA HIDEKI discloses wherein determining whether the servo driver is at an overload state is performed based on a non-operation time of the servo driver. (See para 0053, 0056, 0057, and 0062)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the overload state based on a non-operation time as disclosed by SUNAGA HIDEKI in SAITO HIROYUKI’s teachings to prevent the electric motor being damaged by overload (See SUNUGA HIDEKI’s para 0055)
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the motion controller generates the corrected speed profile having a first acceleration section having a first acceleration rate and a second acceleration section having a second acceleration rate higher than the first acceleration rate and being subsequently in succession with the first acceleration section when the servo driver is at the overload state.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846